DETAILED ACTION
This office action is in response to communication filed on 06/01/2022. Claims 1-5 and 15-32 have been canceled. Claims 6, 9, 13 and 14 have been amended. Claims 6 – 14 are pending on this application.

Allowable Subject Matter
Claims 6-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Hadzoglou U.S. patent No. 5,343,214.
Fig. 1 of Hadzoglou disclose an antenna device installed in the vehicle.
Fig. 12 of Hadzoglou discloses the structure of antenna device. 
Fig. 1 and Fig. 12 of Hadzoglou U.S.  disclose an antenna (100 in  Fig. 12) installed on an installation surface of a vehicle (Windshield surface of the Vehicle in Fig. 1), the antenna (Fig. 12) comprising: a first conductor (Top side  electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19) and a second conductor (bottom side electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19) opposed to each other (opposed of top 14 and bottom 114 conductors in Fig. 12) in a first axis (extending axis of top conductor 114 and bottom conductor 114 in Fig. 12); one or more third conductors (conductors wiring  of top and bottom capacitors 146s and 144 in inductor 144 in Fig. 12)   positioned between the first conductor (Top electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  and the second conductor (bottom electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  and extending in the first axis (extending axis of top conductor 114 and bottom conductor 114 in Fig. 12); a fourth conductor (right side  electrical conductive housing 114  in Fig. 12) connected to the first conductor (Top electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  and the second conductor (bottom electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  and extending in the first axis (extending axis of top conductor 114 and bottom conductor 114 in Fig. 12); and a feeding line (signal feeding line 124) connected to the third conductor (conductor wiring  of capacitors 146s and in inductor 144 in Fig. 12), wherein the first conductor  (bottom electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19) and the second conductor (Top electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19) are capacitively (capacitive 146s) to each other through the third conductor conductors (conductor wiring  of top and bottom capacitors 146s and in inductor 144 in Fig. 12), and a surface of the fourth conductor (surface right side  electrical conductive housing 114  in Fig. 12)  of  is opposed to the installation surface of the vehicle (Windshield surface of the Vehicle in Fig. 1)  in a second axis (z axis of 12 in Fig. 1) vertical to the first axis (extending left to right axis of 12 in Fig. 1).  
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the one or more third conductors include a first conductive layer and a second conductive layer opposing to the first conductive layer in a third axis vertical to the first and second axes, and the first and second conductive layers are capacitively coupled to each other and have different lengths in the second axis. 
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: the one or more third conductors include a first conductive layer and a second conductive layer opposing to the first conductive layer in a third axis vertical to the first and second axes, and the first and second conductive layers are capacitively coupled to each other and have different lengths in the second axis.
With respect to claim 14, in addition to other elements in the claim, prior art considered individual or combination does not teach: the one or more third conductors include a first conductive layer and a second conductive layer opposing to the first conductive layer in a third axis vertical to the first and second axes, and the first and second conductive layers are capacitively coupled to each other and have different lengths in the second axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/13/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845